Case 4:20-mc-00038-ALM-CMC Document 19 Filed 05/11/20 Page 1 of 1 PageID #: 216



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

    DAVID FOLKENFLIK; NATIONAL                   §
    PUBLIC RADIO, INC.; EDITH                    §
    CHAPIN; LESLIE COOK; AND                     §
    PALLAVI GOGOI,                               §
                                                 §         CIVIL ACTION NO.
            Movants,                             §         4:20-MC-00038-ALM
                                                 §
    V.                                           §
                                                 §
    KIM SAMS,                                    §        Ancillary to CIVIL ACTION NO.
                                                 §        4:18-CV-00442-ALM-CMC
            Respondent.                          §




                     ORDER GRANTING MOVANTS’ MOTION TO FILE
         REPLY IN SUPPORT OF MOTION TO COMPEL KIM SAMS TO COMPLY WITH
.                      FED. R. CIV. P. 45 SUBPOENA UNDER SEAL

            On this day, the Court considered the Motion to File Rely in Support of Motion to

    Compel Kim Sams to Comply with Fed. R. Civ. P. 45 Subpoena Under Seal (Dkt. #16) filed by

    Movants David Folkenflik, National Public Radio, Inc., Edith Chapin, Leslie Cook, and Pallavi

    Gogoi in the above-captioned cause. The Court, having reviewed the motion and noting it is

    unopposed, is of the opinion the motion should be GRANTED. Accordingly, it is hereby:

            ORDERED that the Motion is GRANTED. Movants’ Reply Brief and

    accompanying exhibits can be SEALED.
           SIGNED this 11th day of May, 2020.




                                                      ____________________________________
                                                      CAROLINE M. CRAVEN
    ORDER GRANTING MOVANTS’ MOTION TO FILE REPLY IN SUPPORT OF STATES MAGISTRATE JUDGE
                                                      UNITED
    MOTION TO COMPEL KIM SAMS TO COMPLY WITH
    FED. R. CIV. P. 45 SUBPOENA UNDER SEAL                                                  PAGE 1
